DLD-153                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-1556
                                       ___________

                                    JEAN COULTER,
                                                Appellant

                                             v.

                      THOMAS FORREST; DENNIS HOERNER
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 12-cv-02050)
                      District Judge: Honorable John E. Jones III
                      ____________________________________

               Submitted on Appellees’ Motion for Summary Affirmance
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 2, 2015

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: April 8, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jean Coulter appeals the District Court’s order dismissing her civil rights

complaint. For the reasons below, we will grant the Appellees’ motion for summary

affirmance.

       The procedural history of this case and the details of Coulter’s claims are well

known to the parties, set forth in the Magistrate Judge’s Report and Recommendation,

and need not be discussed at length. Briefly, Coulter pleaded nolo contendere to the

aggravated assault of her daughter. She was sentenced to 30 months in prison and 36

months of probation. A subsequent state court proceeding resulted in the termination of

Coulter’s parental rights. Coulter has filed a series of unsuccessful civil rights complaints

against those involved in the termination of her parental rights and setting the conditions

of her probation.

       In October 2012, Coulter filed the complaint at issue here. She alleged that

Appellees fraudulently imposed additional conditions to her sentence of probation and

provided false information to a mental health evaluator who testified at the termination

hearing. This evaluator’s testimony purportedly caused the state court to terminate her

parental rights which violated her rights as a parent, her right to due process, and her

rights under the First and Eighth Amendments.

       Appellees filed a motion to dismiss, arguing that Coulter had failed to state a claim

upon which relief could be granted. After Coulter filed an amended complaint, Appellees

again moved for dismissal. The Magistrate Judge recommended that the complaint be

dismissed on the grounds that it was barred by res judicata. The District Court adopted
                                              2
the Report and Recommendation and dismissed the complaint. After the District Court

denied her motion for reconsideration, Coulter filed a notice of appeal.

       We have jurisdiction under 8 U.S.C. § 1291 and review the District Court’s order

granting the motion to dismiss de novo. Dique v. N.J. State Police, 603 F.3d 181, 188

(3d Cir. 2010). We may affirm on any basis supported by the record. See Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       In her brief, Coulter contends that her challenge to the Appellees’ imposition of

conditions of probation is no longer relevant. The only allegation she presses on appeal

is that the Appellees intimidated an evaluator into altering a report and testimony to assist

Coulter’s opponents in the termination proceeding. She contends that before their

involvement, the evaluator’s report was beneficial to Coulter. She asserts that the altered

testimony influenced the state court’s decision to terminate her parental rights.

       Failure to state a claim

       In order to state a claim, a plaintiff must make sufficient factual allegations to

allow a court to “draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is not enough for a

plaintiff to offer only conclusory allegations or a simple recital of the elements of a claim.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       As noted above, Coulter claims that the Appellees violated her due process rights

with respect to the state court termination of her parental rights. In a previous lawsuit,

Coulter argued that during the termination proceedings she was denied documents related
                                              3
to the mental health treatment of her daughter and this violated her due process rights.

We summarily affirmed the District Court’s dismissal of her complaint.

       As explained by the Magistrate Judge, the record establishes that Coulter
       had ample time to prepare for the termination proceedings, she received a
       seven-day hearing at which she was represented by counsel, and she
       received full appellate review in the state courts. In short, she had ample
       procedural due process. Her contention that her federal procedural due
       process rights were violated because she was denied access to certain of her
       daughter’s mental health treatment records does not state a claim for relief
       where she has failed utterly to plead facts to show that the contents of those
       records had any relevance to the issues before the court in determining
       whether her parental rights should be terminated.

Coulter v. Butler Cnty. Children & Youth Servs., 512 F. App’x 145, 148 (3d Cir. 2013).

In her current complaint, Coulter similarly fails to meet the pleading standard: she sets

forth only conclusory allegations and has failed to plead facts to show that the allegedly

altered testimony or report had any relevance to the state court’s decision. She does not

point to any specific statements that were inaccurate or altered—she has not submitted

the report or testimony—and does not contend that she did not have the opportunity to

rebut these statements during the termination proceeding. She does not even name the

evaluator she called to testify whom the Appellees purportedly misled – she called




                                             4
several experts during the proceedings.1 She does not explain how the alleged alterations

affected the state court’s decision to terminate her parental rights.

       In its opinion, 2 the state court focused on the daughter’s credible testimony of

Coulter’s physical and sexual abuse, Coulter’s insincerity and evasiveness during her

testimony, and her failure to accept responsibility for the abuse. The court observed that

Coulter refused to cooperate with Children & Youth Services (CYS) and failed to

complete programs to assist her in providing a safe and stable environment for her

daughter. Thus, it was not the Appellees’ actions that led to the termination of Coulter’s

rights; rather, it was her own.

       Coulter did not set forth sufficient factual allegations to state a claim of the denial

of due process. While Coulter’s relationship with her daughter was likely entitled to First

Amendment protection, see Rode v. Dellarciprete, 845 F.2d 1195, 1204 (3d Cir. 1988),

her parental rights were lawfully terminated. While Coulter’s abuse of her daughter was

the basis of her aggravated assault conviction as well as a factor in the termination of her

1
  The state court noted that two experts called by Coulter—Drs. Bernstein and
Schachner—were given records from Coulter’s criminal case and notes from Children &
Youth Services. It concluded that these documents were not appropriate sources and
gave little weight to the doctors’ opinions. The court found Coulter’s psychologist,
Laurie M. Donaldson, to be credible, while noting that her cross-examination by CYS
was extremely probative. The testimony and opinions of Dr. Burstein, a psychiatrist
called by Coulter, were rejected by the state court because they were based on Coulter’s
self-reporting and not facts supported by the evidence. As discussed herein, any alleged
misleading of these experts did not contribute significantly to the state court’s
determination to terminate Coulter’s parental rights.
2
  In determining whether Coulter has stated a claim, we may consider matters of public
record which are integral to the claim. Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256,
260 (3d Cir. 2006).
                                              5
parental rights, the termination was not punishment for the conviction. Thus, the

termination did not constitute cruel and unusual punishment under the Eighth

Amendment. The focus of the termination proceedings was the welfare of Coulter’s

daughter. As we noted in our prior opinion, “[i]n termination proceedings . . . the issue is

not whether a person is innocent of a crime but whether a person has failed to perform

her parental duties and was unable to remedy the conditions causing her incapacity, and

whether termination would best serve her child’s needs and welfare.” Coulter v. Butler

Cnty. Children & Youth Servs., 512 F. App’x at 148-49. Coulter has failed to state a

claim for relief, and the District Court did not err in dismissing her complaint.

       Leave to Amend/Motion for Reconsideration

       In her motion for reconsideration, Coulter requested permission to file a Second

Amended Complaint. Because Coulter’s allegations do not state a claim and she had the

opportunity to amend her complaint and respond to Appellees’ motions to dismiss, she

was not prejudiced by not being given yet another opportunity to amend her complaint.3

Moreover, given the basis of the state court’s decision, Coulter cannot show that

Appellees’ actions were the basis for the termination of her parental rights, and any

amendment to the complaint would have been futile. See Phillips v. Cnty. of Allegheny,

3
  In their motion to dismiss, Appellees argued that Coulter failed to explain how
providing information to a mental health evaluator violated her due process rights. In
response, Coulter reiterated her generalized allegations of misleading information to the
unnamed evaluator. She contended that Appellees gave the evaluator documents which
contained false allegations of actions by Coulter which were recanted by her daughter. In
her amended complaint, she again failed to assert any specific factual allegations that
would entitle her to relief.
                                              6
515 F.3d 224, 245 (3d Cir. 2008). The District Court did not err in denying Coulter’s

motion for reconsideration.

       Conclusion

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily affirm

the District Court’s order. See Third Circuit I.O.P. 10.6.




                                             7